JOURNAL ENTRY AND OPINION
{¶ 1} Marc I. Strauss has filed a complaint for a writ of prohibition. Strauss argues that the filing of two separate appeals with this court, Cuyahoga Appellate Case Nos. 92195 and 92359, prevent Judge James P. Celebrezze "from continuing to award receiver fees and receiver's counsel's fees while the issue of the award of previous fees are pending in this Court of Appeals."1
 {¶ 2} Strauss' complaint for a writ of prohibition, based on the pendency of two appeals before this court, is moot. State ex rel.Jerninghan v. Cuyahoga Cty. *Page 3 Court of Common Pleas, 74 Ohio St. 3d 278, 1996-Ohio-278, 658 N.E.2d 723;State ex rel. Gantt v. Coleman (1983), 6 Ohio St. 3d 5, 450 N.E.2d 1163. On January 12, 2009, this court dismissed Cuyahoga Appellate Case Nos. 92165 and 92359. Strauss is unable to demonstrate that Judge Celebrezze is prohibited from exercising jurisdiction with regard to the issue of fees and that there exists no other adequate remedy in the ordinary course of the law, vis-a-vis the dismissed appeals. State ex rel.Westlake v. Corrigan, 112 Ohio St. 3d 463, 2007-Ohio-375,860 N.E.2d 1017.
 {¶ 3} Accordingly, we grant the motion to dismiss. Costs to Strauss. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ. R. 58(B).
Complaint dismissed.
COLLEEN CONWAY COONEY, A.J., and CHRISTINE T. MCMONAGLE, J., CONCUR
1 Pursuant to Civ. R. 25(D), we take judicial notice of Judge James P. Celebrezze's retirement from the bench and shall proceed under the premise that "the action does not abate and his successor is automatically substituted as a party." *Page 1